Exhibit 10.1


EXCHANGE AGREEMENT

        InterCept, Inc., a Georgia corporation (the “Company”), and the
investors named on Exhibit A (each an “Investor” and collectively the
“Investors”) enter into this Exchange Agreement (this “Agreement”) dated June
23, 2004, relating to the issuance by the Company of shares of newly designated
Series B Preferred Stock in exchange for all of the outstanding shares of the
Company’s Series A Preferred Stock.

SECTION 1.  DESCRIPTION OF TRANSACTION

        1.1       Description of Securities. The Company agrees to issue to the
Investors One Hundred Thousand (100,000) shares of its authorized but unissued
Series B Preferred Stock (the “Preferred Shares”) in exchange for all of the
outstanding shares of the Company’s Series A Preferred Stock (the “Old Preferred
Shares”) now held by the Investors. The Old Preferred Shares, and all accrued
but undeclared dividends thereon, shall be cancelled. The Preferred Shares will
be convertible into shares of the Company’s Common Stock, no par value per share
(the “Common Stock”), as provided in the Articles of Amendment (the
“Designation”) filed with the Secretary of State of the State of Georgia
substantially in the form attached hereto as Exhibit B. Any shares of Common
Stock of the Company issued or issuable upon such conversion (and any securities
resulting from a stock split of or stock dividend upon such Common Stock) are
referred to as “Conversion Shares.”

        1.2      Closing. The closing (the “Closing”) of the sale of the
Preferred Shares will take place at the offices of Nelson Mullins Riley &
Scarborough, L.L.P. (“Nelson Mullins”), Atlanta, Georgia, counsel for the
Company, at 5:00 P.M., on the date of this Agreement, or such other time of day
and place as agreed to by the parties (the “Closing Date”). At the Closing, the
Company will deliver certificates evidencing the Preferred Shares being acquired
by the Investors upon delivery of the certificates evidencing the Old Preferred
Shares by the Investors to the Company. The Company will not be obligated to
issue any Preferred Shares unless the Investors acquire all the Preferred Shares
by exchanging all of the Old Preferred Shares for them as contemplated hereby.
The Preferred Shares will be exchanged on a one-for-one basis for the
outstanding Old Preferred Shares, so that upon and after the Closing, 100,000
shares of Preferred Shares will be outstanding and each Investor will own a
number of Preferred Shares equal to the number of Old Preferred Shares it
currently owns.

        1.3      The Investors’ Conditions to Closing. The obligation of the
Investors to purchase and pay for the Preferred Shares at the Closing is subject
to satisfaction, unless waived by the Investors, of the conditions that:

        (i)      The Company shall have duly authorized and filed the
Designation with the Secretary of State of the State of Georgia and a
date-stamped copy of the Designation marked “filed” by the Secretary of State of
the State of Georgia shall have been furnished to counsel for the Investors.


--------------------------------------------------------------------------------

        (ii)      The Company shall have executed and delivered to the Investors
an Amendment to Registration Rights Agreement in the form attached hereto as
Exhibit C (the “Amendment to Rights Agreement”).


        (iii)      No injunction, order, investigation, claim, action or
proceeding before any court or governmental body shall be pending or threatened
wherein an unfavorable judgment, decree or order would restrain, impair or
prevent the execution, delivery or (where applicable) filings of this Agreement,
the Amendment to Rights Agreement or the Designation or the completion of any of
the transactions contemplated hereby and thereby, declare unlawful the
transactions contemplated by this Agreement, the Rights Agreement (as amended)
or the Designation or cause any such transaction to be rescinded.


        (iv)      The Company shall have obtained in writing or made all
consents, waivers, approvals, orders, permits, licenses and authorizations of,
and registrations, declarations, notices to and filings and applications with,
any governmental authority or any other person required to be obtained prior to
the Closing.


        (v)      The Company shall have delivered to the Investors:


        (A)      a certificate of the Secretary or Assistant Secretary of the
Company, dated the Closing Date, with respect to the attached copy of the
By-laws of the Company, the incumbency of the officers executing this Agreement
and the Amendment to Rights Agreement, and the resolutions adopted by the Board
of Directors of the Company authorizing the execution, delivery and performance
of this Agreement and the Amendment to Rights Agreement and the actions to be
taken by the Company under this Agreement and the Rights Agreement (as amended)
including any Form D and blue sky filings;


        (B)      a certificate executed by the Chief Executive Officer of the
Company (signing on behalf of the Company and not in his personal capacity),
dated the Closing Date, stating that the conditions set forth in Sections
1.3(iii) and 1.3(iv) have been satisfied;


        (C)      a certificate of the Secretary of State of the State of
Georgia, dated as of a recent date, to the effect that the Company is in
existence in the State of Georgia;


        (D)      a certified copy of the Articles of Incorporation of the
Company, and all amendments, as filed with the Secretary of State of the State
of Georgia and a date-stamped copy of the Designation marked “filed” by the
Secretary of State of the State of Georgia.


                               (vi)      Nelson Mullins shall have delivered to
the Investors a legal opinion dated as of the Closing Date and substantially in
the form attached hereto as Exhibit D.



2

--------------------------------------------------------------------------------

        1.4      The Company’s Conditions to Closing. The obligation of the
Company to issue and sell the Preferred Shares at the Closing is subject to
satisfaction, unless waived by the Company, of the conditions that no
injunction, order, investigation, claim, action or proceeding before any court
or governmental body shall be pending or threatened wherein an unfavorable
judgment, decree or order would restrain, impair or prevent the execution,
delivery or (where applicable) filing of this Agreement, the Rights Agreement
(as amended) or the Designation or the completion of any of the transactions
contemplated hereby and thereby, declare unlawful the transactions contemplated
by this Agreement or the Designation or cause any such transaction to be
rescinded.

SECTION 2.      REPRESENTATIONS OF THE COMPANY

        As part of the basis of this Agreement, the Company represents to the
Investors that:

        2.1       Public Status. The Company is a publicly traded corporation
whose Common Stock is traded on the Nasdaq National Market under the symbol
ICPT. The Company has received no notice from Nasdaq that it is in default
under, and, to the Company’s best knowledge, it is not in default in respect to,
any of Nasdaq’s listing requirements.

        2.2     Organization and Authority.

                  (a)     The Company is a corporation duly organized and
validly existing under the laws of the State of Georgia.

                  (b)      The Company has the corporate power and authority to
execute and deliver this Agreement and the Amendment to Rights Agreement, and to
execute and file the Designation, to perform its obligations hereunder and
thereunder, to own or lease its properties and assets, and to carry on and
conduct its business as it is now being conducted.

                   (c)     The Company has duly authorized the execution and
delivery of this Agreement and the Amendment to Rights Agreement, and the
execution and filing of the Designation, and all performance by the Company
hereunder and thereunder, including issuance of the Preferred Shares and the
Conversion Shares in accordance therewith, and has duly executed and delivered
this Agreement and the Amendment to Rights Agreement, and has duly executed and
filed the Designation.

                   (d)     The execution and delivery by the Company of this
Agreement and the Amendment to Rights Agreement, the execution and filing of the
Designation, and all performance of the Company’s obligations hereunder and
thereunder, with the giving of notice or the passage of time, or both, will not
result in any:

          (i)      violation of the Company’s Articles of Incorporation or
bylaws;


         (ii)     violation of any judgment, order, ruling, or award to which
the Company or any of its properties is subject;


           (iii)     breach of or default under any material written agreements
to which the Company or any of its properties is subject; or


3

--------------------------------------------------------------------------------

           (iv)     requirement for the consent or approval of any governmental
authority or any party to any such material written agreement, other than
consents or approvals which have been obtained or will be obtained on a timely
basis.


                  (e)      This Agreement and the Amendment to Rights Agreement
constitute the valid, legal, binding and enforceable agreements of the Company.

        2.3      Capitalization

                   (a)      The authorized capital of the Company consists of
(x) 50,000,000 shares of Common Stock, of which 20,625,140 shares are issued and
outstanding as of June 16, 2004, and (y) 1,000,000 shares of Preferred Stock,
100,000 of which constitute the issued and outstanding Old Preferred Shares,
which will be exchanged for the 100,000 Preferred Shares to be issued and
outstanding on the Closing Date of this Agreement. No other shares of Preferred
Stock are outstanding. The rights, preferences and privileges of the Preferred
Shares as set forth in the Designation will be enforceable against the Company
as described in the Georgia Business Corporation Code (“GBCC”), including
without limitation Section 14-2-1001 of the GBCC.

                  (b)      Upon issuance, sale and delivery for the
consideration stated in this Agreement, the Preferred Shares will be duly and
validly issued, fully paid and nonassessable, and will be free and clear of all
liens, claims, charges, security interests, pledges or other similar
encumbrances (collectively, “Liens”) created by or through the Company, other
than voting and transfer restrictions expressly created by the terms of this
Agreement, the Company’s Articles of Incorporation, as amended by the
Designation, or the Rights Agreement (as amended).

                   (c)      The Conversion Shares, upon issuance and delivery in
accordance with the terms of the Company’s Articles of Incorporation, as amended
by the Designation, will be duly and validly issued, fully paid and
nonassessable, and will be free and clear of all Liens created by or through the
Company, other than voting and transfer restrictions expressly created by the
terms of this Agreement, the Company’s Articles of Incorporation, as amended by
the Designation, or the Rights Agreement (as amended).

                   (d)      The Company’s Board of Directors has duly authorized
and adopted a resolution to reserve a number of shares of Common Stock estimated
to be sufficient for the conversion of all Preferred Shares (assuming a
conversion price of no less than $10.50 per share).

                   (e)      Between the date of original issuance of the Series
A Preferred Stock and the Closing Date, no event or circumstance has occurred or
existed that would give rise to an adjustment of the conversion price of the
Series A Preferred Stock pursuant to Section 8(e) of the Designations of
Preferences, Limitations and Relative Rights of Series A Preferred Stock of the
Company, as the same has been in effect during such period.

        2.4      Historical Regulatory Filings. No final registration statement,
prospectus, report, proxy statement or other document filed by the Company with
the Securities and Exchange Commission (“SEC”) since December 31, 2002 pursuant
to the Securities Act of

4

--------------------------------------------------------------------------------

1933, as amended (the “Securities Act”) or the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), as of the time of filing, contained any untrue
statement of a material fact or omitted to state any material fact required to
be stated therein or necessary to make the statements therein not misleading as
of the date of filing. Other than the proxy fight, the settlement thereof, and
related litigation described in the Company’s filings with the SEC since April
1, 2004 (and the negative effects thereof on the business of the Company), there
have been no material adverse changes to the business (financial or otherwise)
or properties of the Company subsequent to the date of filing of the Company’s
quarterly report for the first quarter of 2004.

        2.5      Regulatory Filings for Preferred Shares. Neither the Company,
nor any of its affiliates, nor, to its knowledge, any person or entity acting on
its or their behalf has, directly or indirectly, made any offers or sales of any
security or solicited any offers to buy any security, under circumstances that
would require registration of the Preferred Shares or the Conversion Shares
under the Securities Act or for the offering of the same to be integrated with
any other offering of securities. As used in this Agreement, “affiliate” has the
meaning assigned in Rule 405 adopted under the Securities Act. No consent,
approval or filing with any regulatory agency is required to be obtained or made
by the Company in connection with the transactions contemplated by this
Agreement, other than those which the Company has obtained or made, except for
any filing of Form D or any applicable state blue sky filing that may be made by
the Company after the Closing.

        2.6      Representation Regarding Sovereign. The Company reasonably
believes that no event has occurred under the Master Services Agreement dated
January 21, 2003 between the Company and Sovereign Bank that would cause a
material adverse effect on the Company.

         2.7      Brokers. No broker or finder has acted on behalf of the
Company in connection with this Agreement, and the Company has not made any
agreement to pay any agent, finder, broker or any other representative any fee
or commission in the nature of a finder’s or originator’s fee arising out of or
in connection with the subject matter of this Agreement.

        2.8      Other Information. No representation made by the Company in
this Agreement contains any untrue statement or omits to state a material fact
necessary to make the statements contained herein not misleading.

SECTION 3.      REPRESENTATIONS OF THE INVESTORS

        As part of the basis of this Agreement, each of the Investors hereby
represents that:

        3.1      Authorization. This Agreement and the Amendment to Rights
Agreement have been duly authorized by all necessary action on the part of such
Investor, have been duly executed and delivered by the Investor, and constitute
the valid, legal, binding and enforceable agreements of such Investor.

        3.2      Investment Purpose. Such Investor is acquiring the Preferred
Shares for its own account, for investment, and not with a view to any
“distribution” within the meaning of the


5

--------------------------------------------------------------------------------

Securities Act. Such Investor has no present intention to make any transfer of
the Preferred Shares.

        3.3      Own Account. Such Investor is acting on its own behalf in
connection with the investigation and examination of the Company and its
decision to enter into this Agreement.

        3.4      Securities Law Legends. Each instrument representing the
Preferred Shares or the Conversion Shares may be endorsed with the following or
similar legends:

          (a)      The securities evidenced by this certificate have not been
registered under the Securities Act of 1933, as amended, and may not be sold,
transferred, assigned or hypothecated unless there is an effective registration
statement under such act covering such securities, [the sale is made in
accordance with Rule 144 under such Act,] or the Company receives an opinion of
counsel for the holder of these securities reasonably satisfactory to the
Company, stating that such sale, transfer, assignment or hypothecation is exempt
from the registration and prospectus delivery requirements of such act. (The
bracketed language, regarding Rule 144, is not and is not expected to become
applicable to the Preferred Shares and will not appear in the legend on any
instrument representing Preferred Shares.)


           (b)     Any other legend required by Georgia or other state
securities laws.


The Company need not register a transfer of legended securities, and may also
instruct its transfer agent not to register the transfer of such securities,
unless one of the conditions specified in each of the foregoing legends is
satisfied.

        3.5      Removal of Securities Law Legends and Transfer Restrictions.
Any legend endorsed on an instrument pursuant to Section 3.4 hereof and the stop
transfer instructions with respect to such securities shall be removed, and the
Company shall issue an instrument without such legend to the holder of such
securities if such securities are registered under the Securities Act and a
prospectus meeting the requirements of Section 10 of the Securities Act is
available or if such holder provides the Company with an opinion of counsel for
such holder of the securities, reasonably satisfactory to the Company, to the
effect that a public sale, transfer or assignment of such securities may be made
without registration.

        3.6     Other Legend.  Each instrument representing the Preferred Shares
will also be endorsed with the following legend:

  The securities evidenced by this certificate (and all transfers thereof) are
subject to certain restrictions on transfer contained in Section 4.5 of the
Exchange Agreement dated June [ ], 2004 among the Company and the Investors
listed on Exhibit A thereto, a copy of which is on file at the office of the
Company.


        3.7      Status of Investors. Such Investor is knowledgeable and
experienced in making venture capital investments, and is able to bear the
economic risk of loss of its investment in



6

--------------------------------------------------------------------------------

the Company. Such Investor is an “accredited investor,” as that term is defined
in Regulation D under the Securities Act by virtue of meeting the criteria of
Rule 501(a)(3). Such Investor’s state of incorporation or organization, as
applicable, and principal place of business are listed on Exhibit A, and such
Investor has not been organized for purposes of investing in the Company.

        3.8      Brokers. No broker or finder has acted on behalf of such
Investor in connection with this Agreement, and such Investor has not made any
agreement to pay any agent, finder, broker or any other representative any fee
or commission in the nature of a finder’s or originator’s fee arising out of or
in connection with the subject matter of this Agreement.

SECTION 4.     COVENANTS OF THE PARTIES

        4.1      Retirement of Series A Preferred Stock. Following the Closing
Date, the Company shall use reasonable efforts to cause the authorized shares of
Series A Preferred Stock to be permanently retired and to cause such shares to
revert to the status of undesignated Preferred Stock. Until such retirement and
reversion, the Company shall not issue any shares of Series A Preferred Stock
(or any securities convertible into or exchangeable for Series A Preferred
Stock) without the express prior written consent of the Investors.

        4.2      Board Observer. The holders of a majority of the issued and
outstanding Preferred Stock may designate an observer to attend the meetings of
the board of directors at any time, provided such observer will be excused from
the meeting when privileged matters are discussed. The Company shall pay all
ordinary and necessary travel and other expenses that such observer reasonably
incurs in attending meetings. Mr. Robert Finzi shall be the initial board
observer.

        4.3      Reservation of Common Stock. The Company shall at all times
reserve and keep available out of its authorized but unissued shares of Common
Stock, solely for the purpose of effecting the conversion of the shares of
Preferred Shares, such number of its shares of Common Stock as shall from time
to time be sufficient to effect the conversion of all outstanding Preferred
Shares. If at any time the number of authorized but unissued shares of Common
Stock shall not be sufficient to effect the conversion of all then outstanding
Preferred Shares, the Company will take such corporate action as may, in the
opinion of its counsel, be necessary to increase its authorized but unissued
shares of Common Stock to such number of shares as shall be sufficient for such
purpose.

        4.4      Right of First Refusal on Issuance of New Securities.

                    4.4.1      Grant of Right. The Company hereby grants to each
Investor the right of first refusal to purchase its Pro Rata Share (as defined
below) of the New Securities (as defined in Section 4.4.2) which the Company
may, from time to time, propose to sell and issue for cash. A “Pro Rata Share,”
for purpose of this right of first refusal, is the ratio that (i) the sum of the
total number of shares of Common Stock which are then held by, are issuable to,
or would be issuable to such Investor assuming the conversion of the Preferred
Shares (whether or not such conversion right has matured) bears to (ii) the sum
of the total number of shares of Common Stock then outstanding and which is
issuable pursuant to exercise or conversion of



7

--------------------------------------------------------------------------------

any then outstanding options, warrants, rights or convertible securities
(whether or not such conversion rights or options have vested or are then
exercisable), including all outstanding Preferred Shares.

                      4.4.2     New Securities. “New Securities” shall mean any
equity securities of any class of the Company (or any securities that are
convertible into or exercisable or exchangeable for equity securities) to be
sold in a transaction which does not involve (i) a public offering, (ii) a
dividend reinvestment plan, (iii) an employee benefit plan, stock purchase plan,
or stock option plan, (iv) securities issued pursuant to the acquisition of
another business or assets by merger, share exchange, purchase of all or
substantially all of its assets or other reorganization or (v) any other
transaction covered by Rule 145 or any similar SEC rule.

                      4.4.3       Notice. In the event the Company proposes to
undertake a sale of New Securities, it shall give each Investor written notice
of its intention, describing the amount and type of New Securities, and the
price and terms upon which the Company proposes to issue the same. Such Investor
shall have thirty (30) days from the date of receipt of any such notice to agree
to purchase up to its Pro Rata Share of such New Securities for the price and
upon the terms specified in the notice by giving written notice to the Company
and stating therein the quantity of the New Securities to be purchased.

                      4.4.4       Eligible Sales to Third Parties. After giving
the notice and opportunity for the Investors to participate as required under
Section 4.4.3 above, the Company shall have one hundred twenty (120) days
thereafter to issue and sell the New Securities not elected to be purchased by
such Investor at the price and upon the terms no more favorable to the
purchasers of such securities than specified in the Company’s notice under
Section 4.4.3. In the event the Company has not sold such New Securities within
said one hundred twenty (120) day period, the Company shall not thereafter issue
or sell any New Securities without first offering such securities in the manner
provided above.

         4.5     The Company’s Right of First Refusal.

                     4.5.1     Prohibition on Transfer. Unless otherwise
consented to in writing by the Company, each Investor shall refrain from making
any transfer of the Preferred Shares unless such transfer is to a Permitted
Transferee or such Investor complies with the provisions of Section 4.5.2. Any
transfer made in contravention of this prohibition shall be void. “Transfer,”
whether used as a noun or a verb, shall mean any sale, assignment, pledge,
encumbrance or other disposition with or without consideration. “Permitted
Transferee” shall mean (i) any affiliate of such Investor or (ii) any partner or
member of such Investor, in either case who is an accredited investor and to
whom a transfer may be made in compliance with applicable securities law and
other regulatory requirements. Permitted Transferees are bound by the provisions
of Section 4.5 as to any Transferred Preferred Shares.



8

--------------------------------------------------------------------------------

                         4.5.2      Right of First Refusal.

                                        (a)      Prior to any transfer of the
Preferred Shares by any Investor, such Investor (the “Transferor”) shall provide
the Company with a right of first refusal with respect to such transfer.

                                        (b)      To give effect to the Company’s
right of first refusal, the Transferor shall notify the Company of the
Transferor’s intent to transfer the Preferred Shares. Such notice shall be
accompanied by a copy of the offer of the proposed transfer (if the offer is in
writing), and shall set forth all pertinent information about the proposed
transfer, including the number of Preferred Shares proposed to be transferred,
the name, address, and accredited investor status of the proposed transferee,
and the terms and conditions of the proposed transfer. The Transferor shall also
obtain and provide such further information concerning the proposed transfer or
proposed transferee as the Company may reasonably request.

                                        (c)      Upon receipt of the
Transferor’s notice of the proposed transfer, the Company may elect to purchase
all, but not fewer than all, of the shares of Preferred Shares proposed to be
transferred.

                                        (d)      The purchase price for the
shares of Preferred Shares proposed to be transferred, and the other terms of
such transfer, shall be the payment amount proposed to be paid by the
transferee, and the other terms, as set forth in the notice to the Company.

                                       (e)      The Company may exercise its
right of first refusal by notice to the Transferor at any time within thirty
(30) days following receipt of the notice delivered to the Company pursuant to
Section 4.5.2(b). The expiration of such thirty (30) day period without notice
of exercise of such right of first refusal, or a written notice of non-exercise
by the Company during such period, shall constitute the Company’s election not
to exercise such right of first refusal.

                                        (f)      If the Company elects not to
exercise its right of first refusal, the Transferor may, subject to compliance
with applicable securities laws and other regulatory requirements, transfer the
Preferred Shares proposed to be transferred in accordance with the information,
including the terms and conditions, or on terms and conditions no more favorable
to the proposed transferee, set forth in the notice first delivered to the
Company. The Company may require the transferee to agree in writing to be bound
by the restrictions of this Section 4.5 as a condition to the effectiveness of
the proposed transfer. If the Transferor does not complete such transfer within
90 days after the Company has elected not to exercise its right of first
refusal, or if there is any material (and favorable to the transferee) change in
the terms or conditions of the proposed transfer, the transfer shall again be
subject to the right of first refusal set forth in this Section 4.5.

                                        (g)      The closing of the purchase of
the Preferred Shares pursuant to the Company’s exercise of its right of first
refusal shall occur as provided in Section 4.5.3 hereof.

                         4.5.3      Closing.



9

--------------------------------------------------------------------------------

                                        (a)      In the event that the Company
is to purchase Preferred Shares under Section 4.5.2 hereof, the referenced
Transferor shall tender the certificates or other instruments evidencing such
Preferred Shares at the Company’s offices at such date and time as the Company
may designate within five business days of the date of receipt of the Company’s
election to purchase such Preferred Shares.

                                        (b)      The Company shall deliver the
purchase price for such Preferred Shares upon receipt of the certificates or
other instruments evidencing such Preferred Shares.

        4.6       Consent to Exchange Agreement. By its signature below, each
holder of Series A Preferred Stock consents to this Agreement and the
transactions contemplated hereby.

SECTION 5.     GENERAL

        5.1      Amendments, Waivers and Consents. Any consents required and any
waiver, amendment or other action of the Investors or holders of the Preferred
Shares (or Conversion Shares) may be made by consent(s) in writing signed by the
holders of at least a majority of the Preferred Shares (including, for such
purposes, any Conversion Shares into which any of the Preferred Shares have been
converted that have not been sold to the public). Any amendment or waiver made
according to this section will be binding upon each holder of any securities
purchased under this Agreement at the time outstanding (including securities
into which such securities have been converted) and each future holder. Any
amendment or waiver by the Company must be made in writing. This Agreement may
not be amended, except in a written document signed by the Company and holders
of a majority of the Preferred Shares (including, for such purposes, any
Conversion Shares into which any of the Preferred Shares have been converted
that have not been sold to the public).

        5.2       Governing Law. This Agreement is to be governed by and
construed in accordance with the laws of the State of Georgia, without giving
effect to the choice of law provisions thereof.

        5.3      Counterparts. This Agreement may be executed in any number of
counterparts, each of which will be taken to be an original; but such
counterparts will together constitute one document. Facsimile signature pages
will be accepted as originals for all purposes hereof.

        5.4      Succession and Assignment. This Agreement shall be binding upon
and inure to the benefit of the parties named herein and their respective
successors and permitted assigns. No party may assign either this Agreement or
any of its rights, interests, or obligations hereunder without the prior written
approval of the other party; provided, however, that each Investor may assign
its rights and interests hereunder to any Permitted Transferees.

        5.5      Headings. The section headings contained in this Agreement are
inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.



10

--------------------------------------------------------------------------------

        5.6      Notices. All notices, requests, demands, claims, and other
communications hereunder will be in writing and shall be deemed given to a party
when (i) delivered to the appropriate address by hand or by nationally
recognized courier service (costs prepaid); (ii) sent by facsimile with
confirmation of transmission by the transmitting equipment; or (iii) received or
rejected by the addressee, if sent by certified mail, return receipt requested
on the dated indicated on the return receipt; in each case to the addresses or
facsimile numbers and marked to the attention of the person (by name or title)
designated on the signature page or Exhibit A (or to such other address or
facsimile number or person as a party may designate by notice to the other
party).

        5.7       Severability. If any provision of this Agreement is held
invalid under applicable law, such provision will be ineffective to the extent
of such invalidity, and such invalid provision will be modified to the extent
necessary to make it valid and enforceable. Any such invalidity will not
invalidate the remainder of this Agreement.

        5.8      Expenses. The Company will pay (a) all costs and expenses that
it incurs with respect to the negotiation, execution, delivery and performance
of this Agreement and (b) the legal fees and disbursements incurred by the
Investors (up to a maximum of $25,000) with respect to this Agreement and the
transactions contemplated hereby. The Investors designate Sonnenschein Nath &
Rosenthal LLP as their counsel for this transaction. If either party is required
to take any action to enforce its rights under this Agreement, the prevailing
party shall be entitled to its reasonable expenses, including attorneys’ fees,
in connection with any such action.

        5.9      Entire Agreement. This Agreement and the exhibits to this
Agreement, together with the Rights Agreement (as amended), constitute the
entire agreement of the parties, and supersede any prior agreements.

[Signatures begin on the following page.]





11

--------------------------------------------------------------------------------

        The undersigned have executed this Agreement as of the day and year
first written above.

  COMPANY:

INTERCEPT, INC.


    By:       /s/ G. Lynn Boggs                           
Name:       G. Lynn Boggs                           
Its:       President and COO                         

Address for Notices:

3150 Holcomb Bridge Road
Suite 200
Norcross, Georgia 30071-1370
Attention:  President
Facsimile:   770-662-8399


  INVESTORS:

SPROUT CAPITAL IX, L.P.


    By:  DLJ Capital Corporation,
          Its Managing General Partner

By:  /s/ Robert Finzi                                   
Name:   Robert Finzi
Its:   Managing Director


  SPROUT ENTREPRENEURS FUND, L.P.


    By:  DLJ Capital Corporation,
          Its General Partner

By:  /s/ Robert Finzi                                   
Name:   Robert Finzi
Its:   Managing Director




12

--------------------------------------------------------------------------------

    DLJ Capital Corporation,

By:  /s/ Robert Finzi                                   
Name:   Robert Finzi
Its:   Managing Director








13

--------------------------------------------------------------------------------


EXHIBIT A

THE INVESTORS

Number of Series B Preferred Name and Address for Notices Shares Acquired    
Sprout Capital IX, L.P.     99,400   Jurisdiction of Organization: Delaware  
Principal Place of Business:           Eleven Madison Avenue           13th
Floor           New York, NY 10010           Sprout Entrepreneurs Fund, L.P.  
 392  Jurisdiction of Organization: Delaware   Principal Place of Business:  
        Eleven Madison Avenue           13th Floor           New York, NY
10010           DLJ Capital Corporation    208  Jurisdiction of Organization:
Delaware   Principal Place of Business:           Eleven Madison Avenue         
 13th Floor           New York, NY 10010           Address for Notice to all
Investors:           3000 Sand Hill Road           Building Three, Suite 170  
        Menlo Park, CA 94025               Attn: Mr. Robert Finzi         
 Facsimile: (650) 234-2779       With a copy to :           Sonnenschein Nath &
Rosenthal LLP           1221 Avenue of the Americas           New York, NY
10020           Attn: Michael R. Flynn, Esq           Facsimile: (212)
768-6800  

--------------------------------------------------------------------------------


EXHIBIT B

Form of

ARTICLES OF AMENDMENT

TO

ARTICLES OF INCORPORATION

OF

INTERCEPT, INC.

--------------------------------------------------------------------------------


EXHIBIT C

Form of

AMENDMENT TO
REGISTRATION RIGHTS AGREEMENT

--------------------------------------------------------------------------------


EXHIBIT D

Form of

LEGAL OPINION OF COUNSEL TO INTERCEPT